Citation Nr: 0027901	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

The propriety of the initial rating assigned for the service-
connected ulcerative colitis, to include residuals of 
proctocolectomy and ileostomy, currently evaluated as 30 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The veteran and her husband



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from December 1984 to 
June 1997.  


This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the RO.  

The Board remanded the case in September 1999 for additional 
development of the record.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in February 2000.  

In a May 2000 rating action, the RO assigned a 30 percent 
rating for the service-connected disability, effective on 
June 13, 1997.  





FINDING OF FACT

The veteran's service-connected ulcerative colitis with the 
residuals of a proctocolectomy and ileostomy is shown to be 
manifested by a disability picture that more nearly 
approximates that of frequent involuntary bowel movements and 
an extensive leakage; symptoms consistent with loss of 
complete sphincter control or pronounced disability 
manifested by marked malnutrition, anemia, general debility 
or serious complication as liver abscess is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 60 
percent for the veteran's service-connected ulcerative 
colitis with the residuals of a proctocolectomy and ileostomy 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114 including 
Diagnostic Codes 7323, 7332 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits for the service-connected ulcerative 
colitis is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991). The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

When an appellant submits a well-grounded claim, VA must 
assist her in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
evidence has been obtained, and that no further assistance is 
required to comply with 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

Under Diagnostic Code 7332, a 30 percent rating is warranted 
for impairment of bowel sphincter control manifested by 
occasional involuntary bowel movements necessitating the 
wearing of a pad.  When extensive leakage is present and 
there are fairly frequent involuntary bowel movements, a 60 
percent rating is assignable.  A complete loss of sphincter 
control warrants a 100 percent evaluation. 38 C.F.R. § 4.114 
including Diagnostic Code 7332 (1999).  

Under Diagnostic Code 7323, ulcerative colitis, a 100 percent 
rating is warranted for a pronounced condition resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  A 60 percent 
evaluation requires a severe condition, with numerous attacks 
per year and malnutrition, with only fair health during 
remissions.  38 C.F.R. § 4.144 including Diagnostic Code 7323 
(1999).  

The veteran contends, in essence, that her service-connected 
ulcerative colitis, including the residuals of 
proctocolectomy and ileostomy, is severe enough to warrant a 
higher rating.  

The service medical records show that, in January 1997, a 
Medical Evaluation Board reported that, in August 1996, the 
veteran had undergone a total proctocolectomy with an iliac J 
pouch to anal anastomosis for colitis.  A diverting ileostomy 
was also reported to have been performed and, in October 
1996, a second operation was performed to close the 
ileostomy.  She was reported to be having slightly more than 
the average of six to seven bowel movements per 24 hours 
following this type of procedure.  She was reported to have 
normal liver function studies and a persistent anemia.  The 
veteran was diagnosed with chronic diarrhea, status post 
proctocolectomy for ulcerative colitis.  

On VA examination in August 1997, the veteran was diagnosed 
with ulcerative colitis, with symptoms resolved after total 
proctocolectomy and installation of a temporary ileostomy.  
She was reported to be defecating rectally through a surgical 
pouch and to remain mostly asymptomatic.  

A September 1998 private examination report noted that the 
veteran had a history of ulcerative colitis and two 
surgeries.  She reported that she passed 6 to 8 loose watery 
bowel movements per day, but that it differed based on what 
she ate or on the amount of Metamucil she took.  She reported 
having a recent epigastric ache.  It was noted that her 
weight had been stable at 138 lbs. for quite a while and that 
this had been her pre-surgical weight.  

The most recent VA examination was conducted in November 
1999.  The veteran reported that she experienced seven bowel 
movements a day and that the frequent diarrhea interfered 
with her daily activities.  It was noted that her weight had 
been steady.  The diagnosis included that of status post 
proctocolectomy secondary to ulcerative colitis, fecal 
incontinence and chronic frequent diarrhea.  

In February 2000, the veteran testified at an RO hearing that 
she had seven bowel movements per day.  She indicated that 
the she had to stay near a bathroom and was unable to 
exercise due to the frequency of bowel movements.  She 
indicated that she did not have total loss of sphincter 
control, but sometimes had leakage.  Reportedly, she did not 
wear any pads or absorbent materials.  

The Board finds that the medical evidence of record serves to 
establish that the veteran's service-connected disability is 
manifested symptoms that more nearly approximate a level of 
disablement consistent with that of frequent involuntary 
bowel movements and leakage of some significant degree.  
Given the findings in this case, the Board concludes that the 
higher disability rating of 60 percent must be assigned in 
accordance with the provisions of Diagnostic Code 7332.  

The medical evidence, however, is against the assignment of a 
100 percent rating under Diagnostic Code 7332.  Although she 
does suffer from involuntary bowel movements and leakage, the 
medical evidence does not show that there is complete loss of 
sphincter control so as to warrant the assignment of a 100 
percent rating.  In this regard, the Board notes that the 
veteran has testified that she does not have total loss of 
sphincter control.  

A level of pronounced disability manifested by marked 
malnutrition, anemia, general debility or serious 
complication as liver abscess is not demonstrated so as to 
warrant the assignment of a 100 percent rating under 
Diagnostic Code 7323.  

Accordingly, the Board finds that the preponderance of the 
evidence is for the assignment of a 60 percent rating, but 
not higher for her service-connected residuals of ulcerative 
colitis with the residuals of a proctocolectomy and 
ileostomy.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected residuals of 
ulcerative colitis as prescribed by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, at no time since 
service has the service-connected disability been shown to 
have been more disabling as discussed hereinabove.  



ORDER

A 60 percent rating for the service-connected residuals of 
ulcerative colitis with the residuals of a proctocolectomy 
and ileostomy is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 

